     Case: 4:20-cv-00036-DMB-DAS Doc #: 17 Filed: 04/06/21 1 of 1 PageID #: 1255




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

DENNIS JOBE                                                                         PETITIONER

V.                                                                    NO. 4:20-CV-36-DMB-DAS

MARSHAL TURNER                                                                     RESPONDENT


                                                 ORDER

        On March 12, 2021, this Court entered an order dismissing with prejudice Dennis Jobe’s

petition for a writ of habeas corpus. Doc. #12. The Court dismissed the petition because Jobe

filed his petition more than six years after the statute of limitations expired and because Jobe could

not establish equitable tolling based on his mental illness because he failed to show that the mental

illness prevented him from timely filing his petition. Id. at 5–6. In the order, the Court denied

Jobe a certificate of appealability. Id. at 7.

        On or about March 30, 2021, Jobe filed a motion for a certificate of appealability. Doc.

#16. In his motion, Jobe makes numerous conclusory statements about how his mental illness

allegedly prevented him from timely pursuing his petition. However, as this Court observed in its

order of dismissal, “[c]onclusory assertions that mental illness prevented a timely pursuit of relief

do not entitle a petitioner to equitable tolling.” Doc. #12 at 6 (citing Smith v. Kelly, 301 F. App’x

375, 377–78 (5th Cir. 2008)). Accordingly, for the reasons stated in the March 12 order, the motion

for a certificate of appealability [16] is DENIED.

        SO ORDERED, this 6th day of April, 2021.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE
